Citation Nr: 1716498	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for lumbar spondylosis higher than 40 percent, effective August 7, 2007, and 20 percent, effective July 15, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


	

INTRODUCTION

The Veteran had active military service from September 1960 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which (implementing a June 2011 Board decision) granted service connection for lumbar spondylosis, assigning a 40 percent rating, effective August 7, 2007, and a 20 percent rating, effective July 15, 2009.  The Veteran appealed the rating for his low back disability.  See statement of the Veteran received in February 2012.

Subsequently, during the course of the appeal, the Veteran was granted service connection for radiculopathy of the sciatic nerves of the bilateral lower extremities associated with lumbar spondylosis, at 0 percent on the left, and 10 percent on the right, effective February 24, 2012; and 20 percent on both lower extremities, effective January 26, 2016; and radiculopathy of the femoral nerves of the bilateral lower extremities, at 10 percent disabling, effective January 26, 2016.  See rating decisions dated June 2013 and March 2016.  The Veteran has not appealed these determinations, and they are not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his lumbar spine disability.  He was last evaluated for compensation and pension purposes for his lumbar spine in September 2011.  Since that time, the Veteran has asserted, and the evidence shows that the Veteran's lumbar spine disability has worsened.  For instance, a July 2, 2012 private orthopedic treatment record notes the Veteran had forward flexion to 30 degrees, which is consistent with a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5239, Rating Formula for Disease and Injuries of the Spine.  The Veteran also noted on his VA-Form 9 dated in August 2014 that his lumbar spine disability was getting worse.

In addition, the United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 . See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The September 2011 VA examination did not comply with Correia.

As the severity of the lumbar spine disability has worsened since it was last evaluated in September 2011, and the September 2011 examination does not contain adequate information pursuant to Correia, a new examination is warranted to assess the present severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any pertinent treatment records pertaining to his lumbar spondylosis and radiculopathy of the bilateral lower extremities.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his lumbar spondylosis and radiculopathy of the bilateral lower extremities from August 2014 to the present.

3.  Arrange for the Veteran to be scheduled for a VA orthopedic/neurological evaluation to determine the current severity of his lumbar spondylosis.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should state whether the Veteran's service-connected lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Further, to the extent possible, effective from August 2007 to present, the examiner should fully describe the extent and severity of any neurological symptoms associated with the Veteran's service-connected lumbar spine disability, including all nerves involved.

The examiner also should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




